Title: To Thomas Jefferson from Joseph H. Nicholson, 18 February 1807
From: Nicholson, Joseph H.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Baltimore Feb. 18. 1807
                        
                        This morning a Petition, supported by the Affidavit of two Witnesses, was presented to me, from Genl. Adair
                            and Peter V. Ogden, stating that they were in Confinement at Fort McHenry, and praying a Habeas Corpus directed to the
                            commanding Officer of the Fort to bring them before me. This was issued as a matter of course, and made returnable at 4
                            oClock in the afternoon. I attended at the appointed Hour, and the Prisoners were brought up by Lieutenant Pinkney,
                            accompanied by Lieutenant Luckett, who had conducted them from New Orleans. Very much to my surprize and mortification,
                            there was no Proof of any Nature whatsoever with them, although I administered an oath to Lieutenant Luckett with a view
                            to acquire the necessary Information from him. He could give none, except the common Conversation of the Day, and I was
                            under the necessity of discharging the Prisoners.
                        This Letter is written to inform you that Adair and Ogden will continue, as I am told by their Counsel, some
                            days in Baltimore; if therefore you have any affidavits which will authorize their arrest, and will forward them to me by
                            the return of mail, which I believe does not leave the City ’till 10. oClock at night, I will immediately issue a Warrant
                            and have them secured. This Power is vested in a State Judge by the Act of 1789 “to establish the Judicial Courts of the
                            United States.” 
                  I beg you to believe me with every Sentiment of Respect and Esteem, most sincerely yours
                        
                            Joseph H. Nicholson
                            
                        
                    